ADM Endeavors, Inc. 2021 N. 3rd Street Bismarck, ND 58501 May 13, 2015 United States Securities and Exchange Commission Attn: Pamela Long, Assistant Director Division of Corporation Finance treet, N.E. Washington, DC 20549 Re:ADM Endeavors, Inc. Registration Statement on Form S-1 File No. 333-201351 Ladies and Gentlemen: The undersigned registrant (the “Registrant”) hereby requests that the Securities and Exchange Commission (the “Commission”) take appropriate action to cause the above-referenced Registration Statement on Form S-1 to become effective on May 14, 2015, at 4:00 p.m., Eastern Daylight Time, or as soon thereafter as is practicable. In connection with this request, the Registrant acknowledges that: should the Commission or the staff of the Commission (the “Staff”), acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and the Registrant may not assert Staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, ADM Endeavors, Inc. /s/ Ardell Mees Ardell Mees Chief Executive Officer
